Judgment, Supreme Court, New York County (Paul Wooten, *435J.), entered December 3, 2013, to the extent appealed from, denying the petition seeking to annul respondent the Department of Education of the City of New York’s (DOE) determination, dated July 2012, which terminated petitioner’s employment, effective July 1, 2012, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination to terminate petitioner’s employment based on his lack of a proper teaching certificate was not arbitrary and capricious (see Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 757-758 [1991]). Petitioner failed to show that, in July 2012, when DOE terminated his employment, he had been retroactively certified (see Matter of Smith v Board of Educ. of Wallkill Cent. School Dist., 65 NY2d 797 [1985]). Because petitioner’s employment was terminated for failing to maintain minimum qualifications, and not for disciplinary reasons, he was not entitled to a hearing pursuant to Education Law § 3020-a (see Matter of New York State Off. of Children & Family Servs. v Lanterman, 14 NY3d 275, 282 [2010]).
Concur — Tom, J.P., Friedman, Renwick, Moskowitz and DeGrasse, JJ.